DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 16-20 have been fully considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 1-15 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2017/0092198) in view of Park (KR 10-2016-0022450, listed in applicant’s IDS) and further view of Wu (US Publication 2017/0221445).
Regarding independent claim 16, Ryu teaches a display panel comprising:
a display panel comprising a pixel, (Ryu illustrates in Fig. 1 of having a display panel which includes pixels (Abstract));
the pixel comprising a switching element of a first type and a switching element of a second type different from the first type; (The pixel, illustrated in Fig. 3, comprises switching elements (transistors, ST1, ST2, ST3, D1).  In [0068], Ryu teaches that the switching elements may be one of a polycrystalline transistor or an oxide transistor and can be any combination thereof.  Therefore, a pixel circuit having switching elements, ST1-ST3, has a switching element of a first type and a switching element of a second type);
and a display panel driver which drives the display panel, wherein the display panel driver is configured to drive the switching element of the first type in a high driving frequency and the switching element of the second type in the high driving frequency in a first mode, wherein the display panel driver is configured to drive at least one of the switching element of the first type and the switching element of the second type in the low driving frequency in a second mode, and (In [0059], Ryu teaches of operating the display panel in a high-speed driving (normal) mode and a low-speed driving mode via a timing controller which controls the modes of the gate driving circuit, 120.  In [0055-0056], Ryu 
Although Ryu teaches of having switching elements of a first and second type in a pixel and operating the elements in a first or second mode, Ryu does not explicitly teach:
wherein the display panel driver is configured to count a duration of the second mode, and wherein when the duration of the second mode is greater than a reference time,
However, in the same field of endeavor, Park discloses, in [0072-0075], of performing a low frequency drive for a first period and if the first period does not pass a point of time (count of a duration of the second mode to a reference time), the low frequency drive can be repeated.  However, if the first period of low frequency driving passes the duration count (time) of a reference time, the high frequency mode is performed.
Ryu teaches a base process/product of a display panel operating in a first and second mode for pixels comprising first and second switching types, which the claimed invention can be seen as an improvement in that the reduction in flicker and power consumption.  Park teaches a known technique of counting a duration of a second mode (determining a duration of time) and comparing it to a reference time to determine when to switch from a second mode (low frequency) to a first mode (high frequency) that is comparable to the base process/product.
Park’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ryu and the results would have been predictable and resulted in the display panel changing from a low frequency driving mode to a high-frequency driving mode based on a count-duration of time to a reference time, which results in an improved process/product.

The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of Ryu and Park provide the display apparatus with the structure and operations as claimed above, they do not appear to explicitly teach that the signal provided:
....preventing a shift of a threshold voltage of the at least one of the switching element of the first type and the switching element of the second type
However, in the field of displays, Wu discloses in [0022, 0024] that the threshold voltage of transistors can shift because of light and temperature and provides a compensation signal.  Wu discloses in [0024] that a transistor threshold voltage shift causes the display to blink, but by using the operation disclosed by Wu in [0022-0024, 0026, Fig. 3], which prevents the shifting of the transistor, the display does not blink.
The combination of Ryu and Park teaches a base process/product of display device which operates in a first and second mode and using different types of switching elements, which the claimed invention can be seen as an improvement in that display has reduced power consumption and flicker. WU teaches a known technique of preventing a shift of a threshold voltage of transistors to prevent display blinking that is comparable to the base process/product.
Wu’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ryu/Park and the results would have been predictable and resulted in a threshold shift preventing mode which prevents a shift of a threshold voltage of the at least one of the switching element of the first type and the switching element of the second type which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
a threshold shift preventing mode operates during the duration of the second mode, and wherein, in the threshold shift preventing mode a driving signal applied to at least one of the switching element of the first type and the switching element of the second type is changed preventing a shift of a threshold voltage of the at least one of the switching element of the first type and the switching element of the second type
 (The combined teachings of Ryu, Park and Wu  provides a driving signal to the switching elements from a low frequency to a high frequency based on a count of time to a reference time and provides a threshold shifting preventing mode in order to suppress flicker (blink) in the display).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2017/0092198) in view of Park (KR 10-2016-0022450, listed in applicant’s IDS), Wu (US Publication 2017/0221445) and in further view of Lee (US Publication 2015/0145900).
Regarding dependent claim 17, Ryu, as modified by Park and Wu, discloses the display apparatus of claim 16, wherein:
when the duration of the second mode is greater than the reference time (As taught by Park in claim 16);
Although the combination of Ryu and Park disclose changing from a low frequency driving mode to a high-frequency driving mode, they do not explicitly disclose:
the display panel driver is configured to insert a compensation frame having a compensation driving frequency greater than the low driving frequency.
However, in the same field of endeavor, Lee discloses in [0098-0099] of inserting a compensation frame having a frequency greater than the low driving frequency.
The combination of Ryu and Park discloses a base process/product of a display panel, which has an operation of going from a low frequency driving to a high speed driving, which the claimed invention can be seen as an improvement in that display uses less power.  Lee teaches a known technique of a display panel driver which is configured to insert a compensation frame having a compensation driving frequency greater than the low driving frequency that is comparable to the base process/product.
Lee’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ryu/Park and the results would have been predictable and resulted in when the duration of the second mode is greater than the reference time, the display panel driver is configured to insert a compensation frame having a compensation driving frequency greater than the low driving frequency, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2017/0092198) in view of Park (KR 10-2016-0022450, listed in applicant’s IDS), Wu (US Publication 2017/0221445) and in further view of Park2 (US Publication 2012/0026137).
Regarding dependent claim 18, Ryu, as modified by Park and Wu, discloses the display apparatus of claim 16, wherein:
a data write gate signal and a data initialization gate signal applied to the display panel are generated based on a gate-on on voltage and a gate-off voltage, (Data write gate signal, SCAN1 and a data initialization gate signal, SCAN2 are applied to the display panel based on gate-on and gate-off voltages (see Fig. 4 in one example) and also the well-known operations of switching transistors with on and off signals (High/Low) applied to the gate of the transistors for turning the transistors on and off);
and wherein when the duration of the second mode is greater than the reference time, (As taught by Park in claim 16);
Ryu illustrates in Fig. 9 (in one example) of extending the Horizontal Blank period (Hblank) for the low-frequency mode and using gate-off/on voltages for controlling the switching elements (transistors) and Park discloses of operating in the normal (high-frequency) mode when the duration of the low-frequency (second) mode is greater than a reference time.  However, they do not explicitly detail:
the display panel driver is configured to decrease a level of the gate-off voltage 
However, Park2 discloses in [0072] of not applying gate signal during a horizontal blank period.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display apparatus including the teachings provided by the combination of Ryu and Park; to include the feature of not providing gate signal during a horizontal blank period, as disclosed by Park2, to save power ([0007]).
Based on the comparison of Fig. 9, parts (A) (normal, high-frequency driving) and (B) (low-frequency driving) in Ryu and the teachings of Park2 of not providing a gate-on signal during a horizontal blank period, the operation during the high-frequency driving would decrease the level of time of applying the gate-off voltage, as compared to the low frequency driving, as no gate-on signal is provided during the horizontal blanking time, amounting to a decrease of the gate-off signal.
Regarding dependent claim 19, Ryu, as modified by Park and Wu, discloses the display apparatus of claim 16, wherein:
a data write gate signal and a data initialization gate signal applied to the display panel are generated based on a gate-on on voltage and a gate-off voltage, (Data write gate signal, SCAN1 and a data initialization gate signal, SCAN2 are applied to the display panel based on gate-on and gate-off voltages (see Fig. 4 in one example) and also the well-known operations of switching transistors with on and off signals (High/Low) applied to the gate of the transistors for turning the transistors on and off);
and wherein when the duration of the second mode is greater than the reference time, (As taught by Park in claim 16);
Ryu illustrates in Fig. 9 (in one example) of extending the Horizontal Blank period (Hblank) for the low-frequency mode and using gate-off/on voltages for controlling the switching elements (transistors) and Park discloses of operating in the normal (high-frequency) mode when the duration of the low-frequency (second) mode is greater than a reference time.  However, they do not explicitly detail:
the display panel driver is configured to increase a level of the gate-on voltage 
However, Park2 discloses in [0072] of not applying gate signal during a horizontal blank period.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display apparatus including the teachings provided by the combination of Ryu and Park; to include the feature of not providing gate signal during a horizontal blank period, as disclosed by Park2, to save power ([0007]).
Based on the comparison of Fig. 9, parts (A) (normal, high-frequency driving) and (B) (low-frequency driving) in Ryu and the teachings of Park2 of not providing a gate-on signal during a horizontal blank period, the operation during the high-frequency driving would increase the level of time of applying the gate-on voltage, as compared to the low frequency driving, as no gate-on signal is provided during the horizontal blanking time, amounting to an increase in the overall time of the gate-on signal.
Regarding dependent claim 20, Ryu, as modified by Park and Wu, discloses the display apparatus of claim 16, wherein:
when the duration of the second mode is greater than the reference time, (As taught by Park in claim 16);
Data initialization gate signal, SCAN2 is applied to the display panel based on gate-on and gate-off voltages (see Fig. 4 in one example) and also the well-known operations of switching transistors with on and off signals (High/Low) applied to the gate of the transistors for turning the transistors on and off. Ryu further illustrates in Fig. 9 (in one example) of extending the Horizontal Blank period (Hblank) for the low-frequency mode and using gate-off/on voltages for controlling the switching elements (transistors) and Park discloses of operating in the normal (high-frequency) mode when the duration of the low-frequency (second) mode is greater than a reference time.  However, they do not explicitly detail:
the display panel driver is configured to decrease a level of an initialization voltage applied to the display panel.
However, Park2 discloses in [0072] of not applying gate signal during a horizontal blank period.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display apparatus including the teachings provided by the combination of Ryu and Park; to include the feature of not providing gate signal during a horizontal blank period, as disclosed by Park2, to save power ([0007]).
Based on the comparison of Fig. 9, parts (A) (normal, high-frequency driving) and (B) (low-frequency driving) in Ryu and the teachings of Park2 of not providing a gate-on signal during a horizontal blank period, the operation during the high-frequency driving would decrease the level of time of applying the gate-off voltage, as compared to the low frequency driving, as no gate-on signal is provided during the horizontal blanking time, amounting to an increase in the overall time of the gate-on signal and decreasing the level of time of applying the gate-off voltage of the initialization voltage (SCAN2)).

Conclusion
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2014/0146031 to Lee discloses of using a signal to prevent transistor threshold voltage from shifting [0051], but does not teach all the limitations of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693